Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

Claims 1-13 & 15 are allowed over the prior art of record.  

The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification and based on applicant's argument, Claims has been found allowable because the prior art of record, does not teach, suggest or disclose “the dongle being configured to operate in a first mode being an audio communication system pairing mode and in a second mode being an audio communication system operating mode, wherein the second connector part in the audio communication system pairing mode is configured to interconnect with the first connector part to enable pairing of the dongle and the speaker device, wherein the second connector part in the audio communication system operating mode is configured to interconnect with an external device, providing wireless communication between the speaker device and the external device and; wherein the speaker device is configured to provide a first notification before being paired; the dongle is configured to provide a second notification before being paired, and wherein the speaker device is configured to provide a third notification and the dongle is configured to provide a fourth notification after pairing has succeeded; the third notification and the fourth notification having at least one notification parameter in common” in combination with the rest of the limitations of the claim. The prior art of the record does not disclose each and every aspect of the above claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648